MAKE GOOD SECURITIES ESCROW AGREEMENT

          THIS MAKE GOOD SECURITIES ESCROW AGREEMENT (the “Make Good
Agreement”), dated as of October 7, 2009, is entered into by and among Orient
Paper, Inc., a Nevada corporation (the “Company”), the investors listed on the
Schedule of Buyers in the Securities Purchase Agreement dated October 7, 2009
(the “Buyers”), Zhenyong Liu (the “Principal Shareholder”) and Sichenzia Ross
Friedman Ference LLP with an address at 61 Broadway, 32nd Floor, New York, NY
10006 (the “Escrow Agent”).

          Capitalized terms used but not defined herein shall have the meanings
set forth in the Securities Purchase Agreement (as defined below).

WITNESSETH:

          WHEREAS, the Buyers will be purchasing from the Company and the
Company will be selling to the Buyers an aggregate of 8,333,332 shares of the
Company’s common stock, par value $0.001 per share (“Common Stock”), for a total
aggregate purchase price of approximately $5,000,000 in a private placement
financing transaction (the “Financing Transaction”) pursuant to a Securities
Purchase Agreement dated as of the date hereof (the “Closing Date”) by and among
the Company and the Buyers (the “Securities Purchase Agreement”);

          WHEREAS, as an inducement to the Buyers to enter into the Securities
Purchase Agreement, the Principal Shareholder has agreed to place the Escrow
Shares (as hereinafter defined) into escrow for the benefit of the Buyers in the
event the Company fails to achieve the following financial performance
thresholds for the 12-month periods ended December 31, 2009 (“2009”) and
December 31, 2020 (“2010”):

          (a) In 2009, Net Income, as defined in accordance with United States
generally accepted accounting principles (“US GAAP”) and reported by the Company
in its audited financial statements for 2009 (the “2009 financial statements”)
equals or exceeds $10,000,000 (the “2009 Performance Threshold”);

          (b) In 2010, Net Income, as defined in accordance with US GAAP and
reported by the Company in its audited financial statements for 2010 (the “2010
financial statements”) exceeds $18,000,000 (the “2009 Performance Threshold”);
and

          WHEREAS, the Company, the Buyers and the Principal Shareholder have
requested that the Escrow Agent hold the Escrow Shares on the terms and
conditions set forth in this Agreement and the Escrow Agent has agreed to act as
escrow agent pursuant to the terms and conditions of this Agreement.

          NOW, THEREFORE, in consideration of the covenants and mutual promises
contained herein and other good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged and intending to be legally
bound hereby, the parties agree as follows:

--------------------------------------------------------------------------------



ARTICLE I

TERMS OF THE ESCROW

               1.1. The parties hereby agree to establish an escrow account with
the Escrow Agent whereby the Escrow Agent shall hold the Escrow Shares as
contemplated by this Agreement.

               1.2. Upon the execution of this Agreement, the Escrow Agent shall
open a brokerage account with JP Morgan Chase Bank, N.A. (the “Escrow Agent
Custody Account”) whereupon the Principal Shareholder shall deposit or cause to
be deposited at least 3,000,000 shares of Common Stock (“Escrow Shares”) into
the Escrow Agent Custody Account within seven (7) days thereof. The Escrow Agent
Custody Account shall be in the sole name of the Escrow Agent and only the
Escrow Agent shall have sole authority to transact the shares placed therein. In
the event that the Principal Shareholder deposits shares in excess of 3,000,000
shares of Common Stock into the Escrow Agent Custody Account, the parties agree
and hereby irrevocably authorize the Escrow Agent to transfer such excess shares
back to the Principal Shareholder’s brokerage account upon instructions from the
Principal Shareholder without requiring further authorization or approval from
the Company and the Buyers. For the avoidance of any doubt, the Escrow Agent
shall not be responsible for procuring the deposit of Escrow Shares.

               All parties agree to indemnify and hold harmless JPMorgan Chase
Bank, N.A. and its Affiliates, employees, and representatives from any and all
claims, liabilities, costs or expenses in any way arising from or relating to
their duties or performance as instructed by the Escrow Agent, other than those
which have resulted from the gross negligence, fraud or willful misconduct of JP
Morgan Chase Bank, N.A.

               1.3. The Company will provide the Buyers with (i) the Company’s
audited financial statements for 2009, prepared in accordance with US GAAP, on
or before March 31, 2010 and (ii) the Company’s audited financial statements for
2010, prepared in accordance with US GAAP, on or before March 31, 2011, so as to
allow the Buyers the opportunity to evaluate whether the 2009 Performance
Threshold and the 2010 Performance Threshold were attained. In the event that
any Buyer receives the financial information prior to its dissemination by the
Company in either a press release or in the Company’s SEC Documents, the Company
shall issue a press release announcing the information or file a Form 8-K within
one trading day of a request by the Buyer to make such information public.

               1.4. The parties hereby agree that the Escrow Shares shall be
delivered to the Buyers as set forth below:

           (i) If Net Income for 2009 shall be at least ten per cent (10%) less
than the 2009 Performance Threshold, then (x) the 2009 Escrow Shares (defined
below) shall be distributed on a pro rata basis to the Buyers based on the
number of shares of Common Stock purchased by each Buyer pursuant to the
Securities Purchase Agreement, and (y) within five (5)business days after March
31, 2010, the Company shall provide written instructions to the Escrow Agent
instructing the Escrow Agent to issue and deliver the 2009 Escrow Shares to each
Buyer on a pro rata basis based on the number

2

--------------------------------------------------------------------------------



of shares of Common Stock purchased by that Buyer pursuant to the Securities
Purchase Agreement, and shall provide a copy of such instructions to each Buyer.
“2009 Escrow Shares” shall be number of Escrow Shares equivalent to the
percentage by which the Company missed the 2009 Performance Threshold. For
example, if the Company were to miss the 2009 Performance Threshold by 15%, the
2009 Escrow Shares shall comprise 450,000 shares of Common Stock. For the
avoidance of any doubt, no 2009 Escrow Shares shall be transferred to any Buyer
in the event the Company misses the 2009 Performance Threshold by less than 10%.

           (ii) If Net Income for 2010 shall be at least ten per cent (10%) less
than the 2010 Performance Threshold, then (x) the 2010 Escrow Shares (defined
below) shall be distributed on a pro rata basis to the Buyers based on the
number of shares of Common Stock purchased by each Buyer pursuant to the
Securities Purchase Agreement, and (y) within five (5)business days after March
31, 2011, the Company shall provide written instructions to the Escrow Agent
instructing the Escrow Agent to issue and deliver the 2010 Escrow Shares to each
Buyer on a pro rata basis based on the number of shares of Common Stock
purchased by that Buyer pursuant to the Securities Purchase Agreement, and shall
provide a copy of such instructions to each Buyer. “2010 Escrow Shares” shall be
the number of Escrow Shares equivalent to the percentage by which the Company
missed the 2010 Performance Threshold. For example, if the Company were to miss
the 2010 Performance Threshold by 25%, the 2010 Escrow Shares shall comprise
750,000 shares of Common Stock. For the avoidance of any doubt, no 2010 Escrow
Shares shall be transferred to any Buyer in the event the Company misses the
2010 Performance Threshold by less than 10%.

               1.5 In the event 2009 Escrow Shares are delivered to the Buyers,
the Principal Shareholder shall forthwith deposit in Escrow Agent Custody
Account, such additional number of shares of Common Stock so as to ensure that
the Escrow Shares shall amount to at least 3,000,000 shares of Common Stock.

               1.6 The parties hereby agree that in determining the 2009
Performance Threshold and the 2010 Performance Threshold, the parties shall not
take into account (and such amounts shall not be included in determining Net
Income):

                    (i) the offering and transactional costs associated with the
Financing Transaction, including without limitation, legal and audit costs,
registration and filing fees;

                    (ii) losses the Company has suffered or reasonably
calculated to have suffered as a result of a force majeure event, which shall
mean (i) acts of God (ii) outbreak of hostilities, riots, civil disturbances,
acts of terrorisms, (iii) the act of any government or authority (including
refusal or revocation of any license or consent), (iv) fire, explosion, flood,
or bad weather, (v) power failure, failure of telecommunications lines, failure
or breakdown of plant, machinery or vehicles, (vi) default of suppliers or
sub-contractors, (vii) theft, malicious damage, strike, lock-out or industrial
action of any kind and (vii) any cause or circumstance whatsoever beyond the
Company’s reasonable control;

3

--------------------------------------------------------------------------------



                    (iii) any compensation expense incurred by the Company in
connection with the release of any Escrow Shares to the Principal Shareholder;

                    (iv) the effects of EITF 07-5; and

                    (v) the costs and expense incurred by the Company in 2009
and incurred in 2019 in establishing an employee stock option plan pursuant to
Section 4(p) of the Securities Purchase Agreement and granting stock options to
its employees thereunder.

               1.7 If the Company does not achieve either the 2009 Performance
Threshold or the 2010 Performance Threshold, the Company shall use its
commercially reasonable efforts to promptly cause the 2009 Escrow Shares or the
2010 Escrow Shares, as the case may be, to be delivered to the Buyers, including
causing its transfer agent promptly to issue the certificates in the names of
the Buyers and causing its securities counsel to provide any written instruction
required by the Escrow Agent in a timely manner so that the issuances and
delivery contemplated above can be achieved within ten (10) business days after
March 31, 2010 or March 31, 2011, as applicable. For the avoidance of any doubt,
the Escrow Agent shall not be responsible to procure written instructions from
the Company to transfer the 2009 Escrow Shares or the 2010 Escrow Shares to the
Buyers.

               1.8 Upon the written instructions of the Company, the Escrow
Agent shall deliver the 2009 Escrow Shares and the 2010 Escrow Shares, as
applicable, to each Buyer or the Principal Shareholder, and shall be held
harmless from any claim, loss or expense regarding such delivery regardless of
whether the other provisions of this Make Good Securities Escrow Agreement are
complied with or met.

               1.9 The Escrow Agent shall upon the delivery of 2009 Escrow
Shares and 2010 Escrow Shares to the Buyers, but in no event no later than April
15, 2011, return to the Principal Shareholder any Escrow Shares not required to
be delivered to the Buyers pursuant to the terms hereof.

ARTICLE II

REPRESENTATIONS OF THE PRINCIPAL SHAREHOLDER

               2. The Principal Shareholder hereby represents and warrants to
the Buyers as follows:

                    (i) The Escrow Shares placed into escrow hereunder by the
Principal Shareholder are validly issued, fully paid and nonassessable shares of
the Company. The Principal Shareholder is the record and beneficial owner of the
Escrow Shares placed into escrow pursuant to this Agreement by the Principal
Shareholder and has good title to such Escrow Shares, free and clear of all
pledges, liens, claims and encumbrances, except encumbrances created by this
Agreement. There are no restrictions on the ability of the Principal Shareholder
to transfer the Escrow Shares placed into escrow pursuant to this Agreement by
the Principal Shareholder or to enter into this Agreement other than transfer
restrictions under the Lock-Up Agreement and/or applicable federal and state
securities laws. While any Escrow Shares remain in escrow, the Principal
Shareholder will not pledge any Escrow Shares and will not create or permit to
be created or to exist any lien, claim or encumbrance upon any Escrow Share.
Upon any delivery of Escrow Shares placed into escrow pursuant to this Agreement
by the Principal Shareholder to the Buyers hereunder, the Buyers will acquire
good and valid title to such Escrow Shares, free and clear of any pledges,
liens, claims and encumbrances.

4

--------------------------------------------------------------------------------



                    (ii) The performance of this Agreement and compliance with
the provisions hereof will not violate any provision of any law applicable to
the Principal Shareholder and will not conflict with or result in any breach of
any of the terms, conditions or provisions of, or constitute a default under, or
result in the creation or imposition of any lien, charge or encumbrance upon,
any of the properties or assets of the Principal Shareholder pursuant to the
terms of the certificate of incorporation or by-laws of the Company or any
indenture, mortgage, deed of trust or other agreement or instrument binding upon
the Principal Shareholder or affecting the Escrow Shares. No notice to, filing
with, or authorization, registration, consent or approval of any governmental
authority or other person is necessary for the execution, delivery or
performance of this Agreement or the consummation of the transactions
contemplated hereby by the Principal Shareholder.

ARTICLE III

MISCELLANEOUS

               3.1 The Company will pay Escrow Agent a total of $1,000 for all
services rendered by Escrow Agent hereunder.

               3.2 No waiver or any breach of any covenant or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision herein contained. No extension of
time for performance of any obligation or act shall be deemed an extension of
the time for performance of any other obligation or act.

               3.3 All notices, demands, consents, requests, instructions and
other communications to be given or delivered or permitted under or by reason of
the provisions of this Agreement or in connection with the transactions
contemplated hereby shall be in writing and shall be deemed to be delivered and
received by the intended recipient as follows: (i) if personally delivered, on
the business day of such delivery (as evidenced by the receipt of the personal
delivery service), (ii) if mailed certified or registered mail return receipt
requested, two (2) business days after being mailed, (iii) if delivered by
overnight courier (with all charges having been prepaid), on the business day of
such delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile transmission, on the
business day of such delivery if sent by 6:00 p.m. in the time zone of the
recipient, or if sent after that time, on the next succeeding business day (as
evidenced by the printed confirmation of delivery generated by the sending
party’s telecopier machine). If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 3.3), or
the refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the second business day the
notice is sent (as evidenced by a sworn affidavit of the sender). All such
notices, demands, consents, requests, instructions and other communications will
be sent to the following addresses or facsimile numbers as applicable.

5

--------------------------------------------------------------------------------



 

 

If to Escrow Agent:

Sichenzia Ross Friedman Ference LLP

 

61 Broadway, 32nd Floor,

 

New York, NY 10006

 

Attention: Gregory Sichenzia, Esq./Benjamin Tan, Esq.

 

Tel No.:212-930-9700

 

Fax No.: 212-930-9725

If to the Company or the Principal Shareholder:

 

 

 

 

Orient Paper, Inc.

 

Attention:

Mr. Zhenyong Liu

 

Address:

Nansan Gongli, Nanhuan Rd, Xushui County,

 

City & State:

Baoding City, Hebei Province, The People’s Republic of China 072550

 

Telephone:

(86) 312-860-5508

 

Fax:

(86) 312-860-5530

 

Email:

liu@orientalpapercorporation.com

 

 

 

With a copy to:

 

 

 

 

Sichenzia Ross Friedman Ference LLP

 

61 Broadway, 32nd Floor

 

New York, NY 10006

 

Attention: Gregory Sichenzia, Esq./Benjamin Tan, Esq.

 

Tel. No.: (212) 930-9700

 

Fax No.: (212) 930-9725

 

 

If to the Buyers:

to each Buyer at the address and facsimile numbers set out below that Buyers
signature

or to such other address and to the attention of such other person as any of the
above may have furnished to the other parties in writing and delivered in
accordance with the provisions set forth above.

               3.4 This Escrow Agreement shall be binding upon and shall inure
to the benefit of the permitted successors and permitted assigns of the parties
hereto.

               3.5 This Escrow Agreement is the final expression of, and
contains the entire agreement between, the parties with respect to the Escrow
Shares, and the subject matter hereof and supersedes all prior understandings
with respect to the Escrow Shares. This Escrow Agreement is one of a series of
agreements relating to the Financing Transaction, and the terms hereof shall not
relate to any aspect of the Financing Transaction other than the Escrow Shares
and the escrow hereby created. This Escrow Agreement may not be modified,
changed, supplemented or terminated, nor may any obligations hereunder be
waived, except by written instrument signed by the parties to be charged or by
its agent duly authorized in writing or as otherwise expressly permitted herein.

6

--------------------------------------------------------------------------------



               3.6 Whenever required by the context of this Escrow Agreement,
the singular shall include the plural and each gender shall include all other
genders. This Escrow Agreement shall not be construed as if it had been prepared
by one of the parties, but rather as if both parties had prepared the same.
Unless otherwise indicated, all references to Articles are to articles of this
Escrow Agreement.

               3.7 The parties hereto expressly agree that this Escrow Agreement
shall be governed by, interpreted under and construed and enforced in accordance
with the laws of the State of New York, without regard to conflicts of law
principles that would result in the application of the substantive laws of
another jurisdiction. Any action to enforce, arising out of, or relating in any
way to, any provisions of this Escrow Agreement shall only be brought in a state
or Federal court sitting in New York City, Borough of Manhattan.

               3.8 The Escrow Agent’s duties hereunder may be altered, amended,
modified or revoked only by a writing signed by the Company, the Principal
Shareholder, each Buyer and the Escrow Agent.

               3.9 The Escrow Agent shall be obligated only for the performance
of such duties as are specifically set forth herein and may rely and shall be
protected in relying or refraining from acting on any instrument reasonably
believed by the Escrow Agent to be genuine and to have been signed or presented
by the proper party or parties. The Escrow Agent shall not be personally liable
for any act the Escrow Agent may do or omit to do hereunder as the Escrow Agent
while acting in good faith and in the absence of gross negligence, fraud and
willful misconduct, and any act done or omitted by the Escrow Agent pursuant to
the advice of the Escrow Agent’s attorneys-at-law shall be conclusive evidence
of such good faith, in the absence of gross negligence, fraud and willful
misconduct.

               3.10 The Escrow Agent is hereby expressly authorized to disregard
any and all warnings given by any of the parties hereto or by any other person
or corporation, excepting only orders or process of courts of law and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court. In case the Escrow Agent obeys or complies with any such order, judgment
or decree, the Escrow Agent shall not be liable to any of the parties hereto or
to any other person, firm or corporation by reason of such decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.

               3.11 The Escrow Agent shall not be liable in any respect on
account of the identity, authorization or rights of the parties executing or
delivering or purporting to execute or deliver any documents or papers deposited
or called for hereunder in the absence of gross negligence, fraud and willful
misconduct.

               3.12 The Escrow Agent shall be entitled to employ such legal
counsel and other experts as the Escrow Agent may deem necessary properly to
advise the Escrow Agent in connection with the Escrow Agent’s duties hereunder,
may rely upon the advice of such counsel, and may pay such counsel reasonable
compensation therefor which shall be paid by the Escrow Agent. The Escrow Agent
has acted as legal counsel for the Company and the Principal

7

--------------------------------------------------------------------------------



Shareholder and may continue to act as legal counsel for the Company and the
Principal Shareholder from time to time, notwithstanding its duties as the
Escrow Agent hereunder. The Buyers consent to the Escrow Agent in such capacity
as legal counsel for the Company and the Principal Shareholder and waive any
claim that such representation represents a conflict of interest on the part of
the Escrow Agent. The Buyers understand that the Escrow Agent is relying
explicitly on the foregoing provision in entering into this Escrow Agreement.

               3.13 The Escrow Agent’s responsibilities as escrow agent
hereunder shall terminate if the Escrow Agent shall resign by giving written
notice to the Company and the Buyers. In the event of any such resignation, the
Buyers and the Company shall appoint a successor Escrow Agent and the Escrow
Agent shall deliver to such successor Escrow Agent any Escrow Shares and other
documents held by the Escrow Agent.

               3.14 If the Escrow Agent reasonably requires other or further
instruments in connection with this Escrow Agreement or obligations in respect
hereto, the necessary parties hereto shall join in furnishing such instruments.

               3.15 It is understood and agreed that should any dispute arise
with respect to the delivery and/or ownership or right of possession of the
documents or the Escrow Shares held by the Escrow Agent hereunder, the Escrow
Agent is authorized and directed in the Escrow Agent’s sole discretion (1) to
retain in the Escrow Agent’s possession without liability to anyone all or any
part of said documents or the Escrow Shares until such disputes shall have been
settled either by mutual written agreement of the parties concerned or by a
final order, decree or judgment or a court of competent jurisdiction after the
time for appeal has expired and no appeal has been perfected, but the Escrow
Agent shall be under no duty whatsoever to institute or defend any such
proceedings or (2) to deliver the Escrow Shares and any other property and
documents held by the Escrow Agent hereunder to a state or Federal court having
competent subject matter jurisdiction and located in the City of New York,
Borough of Manhattan, in accordance with the applicable procedure therefor.

               3.16 The Company agrees to indemnify and hold harmless the Escrow
Agent and its partners, employees, agents and representatives from any and all
claims, liabilities, costs or expenses in any way arising from or relating to
the duties or performance of the Escrow Agent hereunder or the transactions
contemplated hereby or by the Securities Purchase Agreement other than any such
claim, liability, cost or expense to the extent the same shall have been
determined by final, unappealable judgment of a court of competent jurisdiction
to have resulted from the gross negligence, fraud or willful misconduct of the
Escrow Agent.

[Signature Page Follows]

8

--------------------------------------------------------------------------------



[SIGNATURE PAGE TO SECURITIES ESCROW AGREEMENT]

          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of this 7th day of October, 2009.

 

 

 

 

ORIENT PAPER, INC.

 

 

 

 

By:

/s/ Zhenyong Liu

 

 

 

 

 

Name: Zhenyong Liu

 

 

Title: Chief Executive Officer

 

 

 

 

ESCROW AGENT:

 

 

 

Sichenzia Ross Friedman Ference LLP

 

 

 

By:

/s/ Gregory Sichenzia

 

 

 

 

 

Name: Gregory Sichenzia

 

 

Title: Partner

 

 

 

 

PRINCIPAL SHAREHOLDER:

 

 

 

By:

/s/ Zhenyong Liu

 

 

 

 

 

Name: Zhenyong Liu

 

 

Title:

 

 

 

 

BUYER:

 

 

 

ACCESS AMERICA FUND, LP

 

 

 

By:

/s/ Christopher Efird

 

 

 

 

 

Name: Christopher Efird

 

 

Title: President

9

--------------------------------------------------------------------------------



 

 

 

 

BUYER:

 

 

 

RENAISSANCE US GROWTH INVESTMENT TRUST PLC

 

 

 

By:

/s/ Russell Cleveland

 

 

 

 

 

Name: Russell Cleveland

 

 

Title: Director

 

 

 

 

BUYER:

 

 

 

RENN GLOBAL ENTREPRENEURS FUND, INC.

 

 

 

By:

/s/ Russell Cleveland

 

 

 

 

 

Name: Russell Cleveland

 

 

Title: President

 

 

 

 

BUYER:

 

 

 

PREMIER RENN ENTREPRENEURIAL FUND LIMITED

 

 

 

By:

/s/ Russell Cleveland

 

 

 

 

 

Name: Russell Cleveland

 

 

Title: Investment Advisor, President of

 

 

RENN Capital group, Inc.

 

 

 

BUYER:

 

 

 

POPE INVESTMENTS II, LLC

 

 

 

By:

/s/ William P. Wells

 

 

 

 

 

Name: William P. Wells

 

 

Title: Managing Member

 

 

 

 

BUYER:

 

 

 

STEVE MAZUR

 

 

 

By:

/s/ Steve Mazur

 

 

 

 

 

Name: Steve Mazur

 

 

Title:

10

--------------------------------------------------------------------------------